243 F.2d 44
100 U.S.App.D.C. 100
GLAZIERS' LOCAL UNION NO. 963 OF BROTHERHOOD OF PAINTERS,DECORATORS AND PAPERHANGERS OF AMERICA, Appellant,v.Alfred S. TROUTMAN, Appellee.
No. 13555.
United States Court of Appeals District of Columbia Circuit.
Argued April 1, 1957.Decided April 4, 1957.

Mr. John R. Foley, Washington, D.C., for appellant.
Mr. James M. Fitzpatrick, Washington, D.C., also entered an appearance for appellant.
Mr. John J. Donnelly, Washington, D.C., for appellee.
Before WILBUR K. MILLER, BAZELON and DANAHER, Circuit Judges.
PER CURIAM.


1
Alleging he had been wrongfully prevented from serving the last year of the three-year term as business agent to which he had been elected, Troutman sued Glaziers' Local Union No. 963 to recover the year's salary in the sum of $5,720, less the sum of $856.20 earned by him in other employment.  After full hearing, the District Court awarded judgment for the sum claimed in the complaint, and the Local appeals.


2
We think the District Court reached the correct conclusion.


3
Affirmed.